Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 1 of 15 PageID #: 1416



                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


 SCOTT J. SWAIN and KENNY FIORITO,
 on behalf of the ISCO Industries Inc.
 Employee Stock Ownership Plan, and on
                                                    C.A. No. 17-071 -RGA-MPT
 behalf of a class of all other persons similarly
 situated,

                 Plaintiffs,

 V.

 WILMINGTON TRUST, N .A. , as successor
 to Wilmington Trust Retirement and
 Institutional Services Company,

                 Defendant.


  [ ~ ORDER GRANTING PLAINTIFFS' MOTION FOR PRELIMINARY
  APPROVAL OF CLASS ACTION SETTLEMENT AND PROPOSED NOTICE OF
                          SETTLEMENT

         Plaintiffs Scott J. Swain and Kenny Fiorito (''Plaintiffs" or "Class Representatives") have

moved, pursuant to Federal Rule of Civil Procedure 23(e), for an order preliminarily approving

the settlement of this Action, in accordance with the Class Action Settlement Agreement dated

December 23 , 2019 (the " Settlement Agreement"), which, together with the exhibits thereto, sets

forth the terms and conditions for a proposed settlement of this action. The Court having read

and considered the Settlement Agreement and the exhibits thereto,

IT IS HEREBY ORDERED that:

      1. Settlement. Plaintiffs, on behalf of themselves and all members of the Class, and

Defendant Wilmington Trust, N.A. (" Wilmington Trust") have negotiated a potential settlement

to this action to avoid the expense, uncertainties, and burden of protracted litigation, and to
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 2 of 15 PageID #: 1417



resolve the Released Claims (as defined in the Settlement Agreement) against Wilmington Trust

and the other Releasees (as defined in the Settlement Agreement).

   2. Definitions. This Order incorporates by reference the definitions in the Settlement

Agreement, and all capitalized terms used, but not defined herein, shall have the same meanings

as in the Settlement Agreement.

   3. Jurisdiction. This Court has jurisdiction over the subject matter of this action and over

all parties to this action, including all Class Members, and venue in this Court is proper.

   4. Preliminary Approval. The Court hereby preliminarily approves the Settlement

Agreement as fair, reasonable, and adequate, subject to further consideration at the Fairness

Hearing described below. The Court finds on a preliminary basis that the Settlement Agreement

falls within the range of reasonableness and was the product of informed, good-faith, arm' s-

length negotiations between the Parties and their counsel, and therefore meets the requirements

for preliminary approval.

   5. Settlement Class. The Court conditionally certifies, for settlement purposes only (and

for no other purpose and with no other effect upon this action, including no effect upon this

action should the Final Order not be entered or should the Effective Date not occur), a class

defined as:

       All persons who, at any time, were vested participants in the ISCO
       Industries Inc. Employee Stock Ownership Plan. Excluded from the
       Settlement Class are the 2012 ISCO Shareholders, 2018 ISCO
       Shareholders, the directors of ISCO, and legal representatives,
       successors, and assigns of any such excluded persons.

   6. The Court finds, for settlement purposes only, that class certification under Fed. R. Civ.

P. 23(b)(3) is appropriate in that, in the settlement context: (a) the Members of the Class are so

numerous that joinder of all Class Members in the class action is impracticable; (b) there are
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 3 of 15 PageID #: 1418



questions of law and fact common to the Settlement Class which predominate over any

individual question; (c) the claims of the Class Representatives are typical of the claims of the

Settlement Class; ( d) the Class Representatives and their counsel will fairly and adequately

represent and protect the interests of the Class Members; ( e) the Settlement Class is

ascertainable; and (f) a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

   7. Designation of Class Representatives and Class Counsel. The Court appoints the

Plaintiffs Scott J. Swain and Kenny Fiorito as Class Representatives, and the law firm of Bailey

& Glasser LLP, as Class Counsel for the Settlement Class.

    8. Final Approval Hearing. A hearing (the "Fairness Hearing") shall be held before this

Court, on   J(,(l\l,   5'         ,2020, at ~p .m., at the United States District Court for the
District of Delaware, 844 North King Street, Wilmington, Delaware 19801 , Unit 9, Room 6325,

to determine, among other things: (i) whether the proposed Settlement of this action on the terms

and conditions provided for in the Settlement Agreement is fair, reasonable, and adequate to the

Settlement Class and should be approved by the Court; (ii) whether a Final Order as provided in

Paragraph 1.6 of the Settlement Agreement should be entered; (iii) whether Class Members

should be bound by the Releases set forth in Paragraph 3 of the Settlement Agreement; and (iv)

any amount of fees and expenses that should be awarded to Class Counsel and any Service

Award to the Class Representatives for their representation of the Settlement Class. The Parties

shall include the date of the Fairness Hearing in the Class Notice to be mailed to the Settlement

Class.

    9. Class Notice. The Court approves the form, substance and requirements of the proposed

Class Notice, attached to the Settlement Agreement as Exhibit 1-A. The Court further finds that
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 4 of 15 PageID #: 1419



the form, content and mailing or emailing of the Class     otice meet the requirements of Rule 23

and due process. The Court further finds that this is the best notice practicable under the

circumstances and is reasonably calculated, under all the circumstances, to apprise potential

Class Members of the pendency of this action, and to apprise Class Members of their right to

object to the proposed Settlement and their right to appear at the Fairness Hearing. The Court

further finds that the Class Notice constitutes valid, due and sufficient notice to all persons

entitled to notice.

    10. Settlement Administrator. The Court appoints KCC, LLC ("Settlement

Administrator") to supervise and administer the notice procedure as more fully set forth below:

            a. At least ninety (90) days before the Fairness Hearing (the "Notice Date"),

                Plaintiffs shall cause the Class Notice to be disseminated to the Class Members

                and shall post the Class Notice, and the operative Complaint and Answer in this

                action, as well as contact information for the Settlement Administrator and Class

                Counsel, on a website for the Settlement Class;

            b. the Class Notice shall be substantially in the form of Exhibit 1-A to the Settlement

                Agreement (though the Settlement Administrator shall have discretion to format

                the Class Notice in a reasonable manner to minimize mailing or administration

                costs), by first class U.S . mail to each individual on the Notice List;

            c. Fallowing the issuance of the Class Notice, the Settlement Administrator shall

                provide counsel with written confirmation of the mailing; and

            d. The Settlement Administrator shall otherwise carry out its duties as set forth in

                the Settlement Agreement.
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 5 of 15 PageID #: 1420



    11 . Objections. Any Class Member may object to the proposed Settlement, or any aspect of

it including attorneys' fees and expenses, and Service Awards, by filing a written objection with

the Clerk of the United States District Court for the District of Delaware, United States District

Court for the District of Delaware, 844 North King Street, Wilmington, Delaware 19801 , Unit 9,

Room 6325, on or before twenty-one (21) calendar days before the Fairness Hearing. A copy of

the objection must also be mailed to Class Counsel and Defense Counsel, so that it is received on

or before twenty-one (21) calendar days before the Fairness Hearing. To be valid, the objection

must set forth, in clear and concise terms: (a) the case name and number (Swain, et al. v.

Wilmington Trust N A. , No. 17-cv-071-RGA-MPT); (b) the name, address, and telephone

number of the objector objecting and, ifrepresented by counsel, of his or her counsel; (c) the

complete basis for objection; (d) a statement of whether the objector intends to appear at the

Fairness Hearing, either with or without counsel; (e) a statement of whether the objection applies

only to the objector, to a specific subset of the class, or to the entire class, and (f) copies of all

supporting documents. Any Class Member who does not make his or her objection in the

manner provided shall be deemed to have waived such objection, shall not be permitted to object

to any terms or approval of the Settlement at the Fairness Hearing, and shall forever be

foreclosed from making any objection to the fairness, reasonableness, or adequacy of the

proposed Settlement as incorporated in the Settlement Agreement, and to the award of attorneys'

fees and expenses to Class Counsel and the payment of a Service Award to the Class

Representatives for their representation of the Class, unless otherwise ordered by the Court.

Responses to objections shall be filed 10 days before the Fairness Hearing.

    12. Appearance of Obj ectors at Fairness Hearing. Any Class Member who files and

serves a written objection in accordance with Paragraph 11 ofthis Order may appear, in person
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 6 of 15 PageID #: 1421



or by counsel, at the Fairness Hearing, to show cause why the proposed Settlement should not be

approved as fair, adequate, and reasonable, but only if the objector: (a) files with the Clerk of the

Court a notice of intention to appear at the Fairness Hearing by the objection deadline ("Notice

of Intention to Appear"); and (b) serves the Notice of Intention to Appear on Class Counsel and

Defense Counsel by the objection deadline.

       The Notice of Intention to Appear must include copies of any papers, exhibits, or other

evidence that the objector will present to the District Court in connection with the Fairness

Hearing. Any Class Member who does not file a Notice of Intention to Appear in accordance

with the deadlines and other specifications set forth in the Settlement Agreement and Class

Notice shall be deemed to have waived his or her right to appear.

    13. Service of Motion for Final Approval. The motion in support of final approval of the

Settlement and Class Counsel's application for attorneys ' fees and expenses and Class

Representative Service Awards shall be filed and served no later than forty-five (45) calendar

days prior to the Fairness Hearing and any responsive papers shall be filed and served no later

than twenty-one (21) calendar days prior to the Fairness Hearing.

    14. Fees, Expenses, and Awards.        either Wilmington Trust nor the Releasees shall have

any responsibility for any application for attorneys ' fees and expenses or Service Award request

submitted by Class Counsel, and such matters will be considered separately from the fairness,

reasonableness, and adequacy of the Settlement. At or after the Fairness Hearing, the Court shall

dete1mine whether any application for attorneys' fees and expenses, and any Service A ward to

the Class Representatives for their representation of the Settlement Class, should be approved.
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 7 of 15 PageID #: 1422



    15. Releases. If the Settlement is finally approved, the Plaintiffs and the Settlement Class

shall release the Releasees from all Released Claims, shall be prohibited from bringing or

pursuing other actions based on such claims, and will be bound by the Final Approval Order.

    16. Use of Order. Neither this Order, the fact that a settlement was reached and filed, the

Settlement Agreement, nor any related negotiations, statements, or proceedings shall be

construed as, offered as, admitted as, received as, used as, or deemed to be an admission or

concession of liability or wrongdoing whatsoever or breach of any duty on the part of

Wilmington Trust. This Order is not a finding of the validity or invalidity of any of the claims

asserted or defenses raised in this action. In no event shall this Order, the fact that a settlement

was reached, the Settlement Agreement, or any of its provisions or any negotiations, statements,

or proceedings relating to it in any way be used, offered, admitted, or referred to in this action, in

any other action, or in any judicial, administrative, regulatory, arbitration, or other proceeding,

by any person or entity, except by the Parties and only the Parties in a proceeding to enforce the

Settlement Agreement.

    17. Continuance of Fairness Hearing. The Court reserves the right to continue the date of

the Fairness Hearing without further notice to the Class Members, and retains jurisdiction to

consider all further applications arising out of or connected with the proposed Settlement. The

Court may approve the Settlement, with such modifications as may be agreed to by the Parties, if

appropriate, without further notice to the Settlement Class.

    18. Stay of Proceedings. All proceedings in this action are stayed until further Order of this

Court, except as may be necessary to implement the Settlement or comply with the terms of the

Settlement Agreement.
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 8 of 15 PageID #: 1423



    19. No Merits Determination. By entering this Order, the Court does not make any

determination as to the merits of this case.

   20. Jurisdiction. This Court retains jurisdiction over this action to consider all further

matters arising out of or connected with the Settlement Agreement and the Settlement.



       IT IS SO ORDERED
      Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 9 of 15 PageID #: 1424
I .




                            EXHIBIT 1A
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 10 of 15 PageID #: 1425




        NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

                      PLEASE READ TIDS NOTICE CAREFULLY.
                   A FEDERAL COURT AUTHORIZED TIDS NOTICE.
                          TIDS IS NOT A SOLICITATION.

         You are receiving this notice because the records of the ISCO Industries, Inc. Employee
 Stock Ownership Plan indicate that you were a participant in the Plan at some time during the
 period January 1, 2012 through February 14, 2018. Your rights may be affected by a proposed
 class action settlement of this lawsuit.

        Please read the following information carefully to find out what the lawsuit is about,
 what the terms of the proposed settlement are, what rights you have to object to the
 proposed settlement if you disagree with its terms, and what deadlines apply to the right to
 object to the proposed settlement.

                                 WHAT THIS LAWSUIT IS ABOUT

         Plaintiffs Scott J. Swain and Kenny L. Fiorito ("Plaintiffs"), participants in the ISCO
 Industries, Inc. Employee Stock Ownership Plan ("the Plan"), filed this lawsuit against
 Wilmington Trust, N.A. ("Wilmington Trust"), in the U.S . District Court for the District of
 Delaware (the '·Lawsuit"). The Lawsuit claims that Wilmington Trust violated a federal statute,
 the Employee Retirement Income Security Act of 1974 ("ERISA") in connection with the
 purchase of 4 million shares of ISCO Industries, Inc. ("ISCO") stock by the Plan on or about
 December 20, 2012, for $98 million (the "ESOP Transaction").

        Specifically, Plaintiffs allege that Wilmington violated ERISA § 406, 29 U.S.C. § 1106,
 when it, among things, approved a purchase price for ISCO stock that exceeded its fair market
 value.

        Wilmington denies all of Plaintiffs' allegations in the Lawsuit, denies any wrongdoing
 regarding the ESOP Transaction, and has vigorously defended itself in the Lawsuit.

                                THE TERMS OF THE SETTLEMENT

          To avoid the additional expense, delay, and uncertainty of the outcome of the Lawsuit,
 Plaintiffs and the Settlement Class defined below, and Wilmington Trust have agreed to a
 Settlement that provides payments to Plan participants. These and other terms of the Settlement
 are set forth in the Class Action Settlement Agreement dated December 16, 2019 ("Settlement
 Agreement"), and are summarized below.

    THE CLASS COVERED BY THE SETTLEMENT. THE SETTLEMENT CLASS IS
        DEFINED AS: "ALL PERSONS WHO, AT ANY TIME, WERE VESTED
       PARTICIPANTS IN THE ISCO INDUSTRIES, INC. EMPLOYEE STOCK
    OWNERSHIP PLAN. EXCLUDED FROM THE SETTLEMENT CLASS ARE 2012
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 11 of 15 PageID #: 1426



 ISCO SHAREHOLDERS, 2018 ISCO SHAREHOLDERS, THE DIRECTORS OF ISCO,
  AND LEGAL REPRESENTATIVES, SUCCESSORS, AND ASSIGNS OF ANY SUCH
   EXCLUDED PERSONS." WHETHER A PERSON MEETS THIS DEFINITION OR
  NOT WILL BE BASED ON THE PLAN'S RECORDS. PERSONS MUST ALSO HAVE
BEEN AP ARTICIP ANT DURING THE CLASS PERIOD IN ORDER TO BE COVERED
  BY THE SETTLEMENT CLASS. YOU HA VE RECEIVED TIDS NOTICE BECAUSE,
BASED UPON THOSE RECORDS, YOU ARE BELIEVED TO BE A MEMBER OF THE
                         SETTLEMENT CLASS.


      1.      The Payment and Allocation of the Settlement Fund:

      W Under the Settlement, Wilmington Trust will make a payment of $5,000,000 (the
           "Settlement Amount") to the Settlement Fund.

      {hl The Settlement Amount, and the interest and earnings thereon, shall be the '·Gross
          Settlement Fund."

      .(f} The "Net Proceeds" shall be the Gross Settlement Fund less:

              (1) Administrative Expenses, which include amounts requires to pay taxes; to
                  administer the Settlement Fund Account; to issue notice of the Settlement and
                  communicate with Class Members; and make payments to the Class
                  Members;

              (2) Attorneys ' Fees, which shall not exceed 33% of the Settlement Amount, and
                  $645,000 in expenses, for a total not to exceed $2,500,000;

              (3) Attorneys ' expenses together with the attorneys ' fees, shall not exceed 50% of
                  the Settlement Amount; and

              (4) Service Awards to the Named Plaintiffs in amounts not to exceed $15,000 for
                  each Named Plaintiff.


      @ The Net Proceeds will be allocated and distributed in accordance with the Plan of
        Allocation approved by the Court, a copy of which is available on the website
        established by the Settlement Administrator as indicated below. A Settlement Class
        Member' s share of the Net Proceeds will be based on the number of shares ofISCO
        stock allocated to their ESOP account as of (1) the day prior to the Plan' s termination
        and sale of such stock, or (2) if the Class Member received a prior distribution of the
        Class Member' s entire account balance, the number of shares of ISCO stock allocated
        to their ISCO ESOP account as of the date of the prior distribution; divided by the
        sum total of all shares ofISCO stock included in (1) and (2) above shall constitute
        that Class Member' s "Entitlement Percentage." The Settlement Class Member' s
        benefit shall be calculated by multiplying the total value of the Net Proceeds by his or
        her Entitlement Percentage ..
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 12 of 15 PageID #: 1427




            If previously allocated shares have been reallocated to Settlement Class Members
            from the accounts of Settlement Class Members who exited the Plan during the Class
            Period, those shares will be attributed only to the accounts of the Settlement Class
            Members in which allocating initially occurred, and not to the accounts to which such
            shares have been subsequently reallocated. Settlement Class Members will not need
            to submit a claim to receive payment. Payments will be calculated and allocated to
            Class Members ' ESOP accounts based on Plan records. Settlement Class Members
            with a current account in the Plan will receive a deposit into their Plan account.
            Settlement Class Members who no longer have an account in the Plan will receive a
            payment from the Settlement Administrator, with the option to deposit the funds in an
            Individual Retirement Account.


        2.      Class Members ' Release of Claims. In exchange for payment of the Settlement
 Amount by Wilmington Trust and satisfaction of the conditions contained in the Settlement
 Agreement, all Settlement Class Members and the Plan will release (or give up) any claims that
 were or could have been asserted in the Lawsuit, that in any way relate to the ISCO ESOP ' s
 investment in or divestiture of the Stock of ISCO, including but not limited to claims related to
 the ISCO ESOP Transaction, the 201 2 ISCO Shareholders, the 2018 ISCO Shareholders, or the
 termination of the ISCO ESOP. Settlement Class Members and any successor trustee will be
 prohibited from bringing or pursuing any other lawsuits or actions based on such claims against
 Wilmington Trust, ISCO, the 2012 ISCO Shareholders, the 2018 ISCO Shareholders, Steve
 James and the named and functional fiduciaries of the ISCO ESOP. The Releases and the
 Covenant not to sue are set forth in full in the Settlement Agreement, which can be viewed
 online at [website], or requested from Class Counsel.

             STATEMENT REGARDING THE POTENTIAL OUTCOME OF THE LAWSUIT

          As with any Lawsuit, the Plaintiffs and Wilmington Trust would face an uncertain outcome
 if the Lawsuit were not settled. Continued litigation could result in a judgment greater or less than
 the amount obtained in the Settlement, or in no recovery at all. The Plaintiffs and Wilmington
 Trust disagree about whether Wilmington Trust did anything wrong, and they do not agree on the
 amount, if any, that would be recoverable even if Plaintiffs prevailed at trial. Wilmington Trust
 has denied, and continues to deny, all claims and contentions of the Plaintiffs in the Lawsuit, has
 denied, and continues to deny, any wrongdoing or liability whatsoever, and is entering into the
 Settlement solely to avoid the cost, disruption and uncertainty of litigation. A settlement avoids
 the expense, further delay and uncertainty of a trial and gives money to Settlement Class Members
 more quickly. The Plaintiffs and the attorneys for the Settlement Class think the Settlement is best
 for all Settlement Class Members.

                              THE SETTLEMENT APPROVAL PROCESS

         The Court has granted preliminary approval of the proposed Settlement, and has
 approved this Notice to the Class. The Settlement will not take effect, however, until it receives
 final approval from the Court after an opportunity for Settlement Class Members to object, as
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 13 of 15 PageID #: 1428



described below. Following the deadline for objecting to the Settlement, the Court will hold a
Fairness Hearing on _ _ _ _ , 2020 at the United States District Court, located at 844 N King
Street, Unit 9, Room 6325 , Wilmington, Delaware 19801 in Courtroom 6A. The date and
location of the Fairness Hearing is subject to change by order of the Court, which will appear on
the Court' s docket for this Lawsuit.

                      THE OPPORTUNITY TO OBJECT TO THE SETTLEMENT

        If you are a Settlement Class Member, you can object to the Settlement if you do not like
any part of it. To object, you must send your objection to the Clerk, U.S. District Court for the
District of Delaware, 844 North King Street, Wilmington, Delaware 19801 , Unit 9, Room 6325
and to the Parties at the following addresses:

        To Class Counsel:

        Gregory Y. Porter
        Bailey & Glasser, LLP
        1055 Thomas Jefferson Street, NW
        Suite 540
        Washington, DC 20007

        To Defendant's Counsel:

        Michael Prame
        Groom Law Group, Chartered
        1701 Pennsylvania Avenue, NW
        Washington, D.C. 20006

        Settlement Administrator

        KCC, LLC
        P.O. Box 0000
        City, State 00000-0000

         Objections must be filed with the Court by _ _ _ , (21 days before the Fairness
 Hearing). Objections filed after that date will not be considered. To be valid, the objection must
 set forth, in clear and concise terms : (a) the case name and number (Swain, et al. v. Wilmington
 Trust N A., No. 17-cv-071-RGA-MPT); (b) the name, address, and telephone number of the
 objector objecting and, ifrepresented by counsel, of his or her counsel; (c) the complete basis for
 objection; (d) a statement of whether the objector intends to appear at the Fairness Hearing,
 either with or without counsel; (e) a statement of whether the objection applies only to the
 objector, to a specific subset of the class, or to the entire class, and (f) copies of all supporting
 documents.

        Any Class Member who files and serves a written objection in accordance with
 Paragraph 11 of this Order may appear, in person or by counsel, at the Fairness Hearing, to show
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 14 of 15 PageID #: 1429



 cause why the proposed Settlement should not be approved as fair, adequate, and reasonable, but
 only if the objector: (a) files with the Clerk of the Court a notice of intention to appear at the
 Fairness Hearing by the objection deadline ("Notice oflntention to Appear"); and (b) serves the
 Notice oflntention to Appear on Class Counsel and Defense Counsel by the objection deadline.

        The Notice of Intention to Appear must include copies of any papers, exhibits, or other
 evidence that the objector will present to the District Court in connection with the Fairness
 Hearing. Any Class Member who does not file a Notice oflntention to Appear in accordance
 with the deadlines and other specifications set forth in the Settlement Agreement and Class
 Notice shall be deemed to have waived his or her right to appear.

         Any Class Member who does not make his or her objection in the manner provided shall
 be deemed to have waived such objection, shall not be permitted to object to any terms or
 approval of the Settlement at the Fairness Hearing, and shall forever be foreclosed from making
 any objection to the fairness, reasonableness, or adequacy of the proposed Settlement as
 incorporated in the Settlement Agreement, and to the award of attorneys' fees and expenses to
 Class Counsel and the payment of a Service Award to the Class Representatives for their
 representation of the Class, unless otherwise ordered by the Court. Responses to objections shall
 be filed 10 days 1;,efore the Fairness Hearing

         The Court will consider Settlement Class Member objections in deciding whether to grant
 final approval. Settlement Class Members who do not comply with these procedures, or who
 miss the deadline to file an objection, lose the opportunity to have their objection considered by
 the Court or to appeal from any order or judgment entered by the Court regarding the Settlement.

               ATTORNEYS' FEES AND SERVICE AWARDS FOR NAMED PLAINTIFFS

        The attorneys for the Plaintiffs and the Settlement Class (" Class Counsel") are :

                Gregory Y. Porter
                Ryan T. Jenny
                Patrick 0. Muench
                Bailey & Glasser, LLP
                1055 Thomas Jefferson Street, NW
                Suite 540
                Washington, DC 20007

                David A . Felice
                Bailey & Glasser, LLP
                Red Clay Center at Little Falls
                2961 Centerville Road, Suite 302
                Wilmington, DE 19808

        Class Counsel will seek an award of attorneys ' fees of no more than 3 3 % of the
 Settlement Amount. Class Counsel will also seek reimbursement of litigation expenses,
 including the cost and expense of any service company, expert, or consultant retained by
Case 1:17-cv-00071-RGA Document 104 Filed 01/21/20 Page 15 of 15 PageID #: 1430



Plaintiffs' Counsel. The aggregate amount of the attorneys' fees and litigation expenses shall not
exceed 50% of the Settlement Amount. Class Counsel shall also seek Service Awards for the
named Plaintiffs from the Settlement Amount ofup to $15,000 each. The fee application and
supporting papers will be filed on or before 45 days before the Fairness Hearing. After that date
you may review the application and supporting papers at [website]. You may file an objection to
the request for attorneys ' fees and expenses and to the Service A wards under the same
procedures for objecting to the Settlement. Any attorneys ' fees, expenses and Service Awards
approved by the Court, and the expenses incurred by the Settlement Administrator in sending
this otice and otherwise administering the Settlement, will be paid from the Gross Settlement
Fund.

                                 GETTING MORE INFORMATION

You can visit the website at [website], where you will find the full Settlement Agreement, the
Court' s order granting Preliminary Approval of the Settlement, this Notice, and other relevant
pleadings and documents. If you cannot find the information you need on the website, you may
also contact Class Counsel for more information.

   WHAT IF   MY ADDRESS    OR OTHER INFORMATIO HAS CHANGED OR CHANGES AFTER                    I
                                 RECEIVE MY NOTICE?

        It is your responsibility to inform the Settlement Administrator of your updated
information so that a check may be sent to you if the Settlement is approved and you do not have
an existing account balance in the ISCO ESOP. You may do so at this address: Swain v.
Wilmington Trust, N.A., Settlement Administrator, KCC, LLC, P.O. Box 0000; City, State
00000-0000.




Please do not contact the Court or ISCO. They may not be able to give you additional
information.


 Dated: - - - - - -, 2019                    By Order of the United States District Court
                                             District Judge Richard G. Andrews
